Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a dosing system according to the claims including a non-transitory control unit is configured to exchange data with a mobile device, data received from the mobile device providing the non-transitory control unit with a program comprising at least one activation signal for triggering and setting the duration of dispensing of the at least one chemical composition into the tank of the toilet.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Harris (US Patent Publication No. 2009/0211003) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a dosing system for dispensing at least one chemical composition into a tank of a toilet, the dosing system comprising:  at least one sensor configured to obtain a parameter representative of a current state of an environment of the toilet;  a non-transitory control unit capable of receiving the measured parameter and configured to generate at least one activation signal for triggering dispensing of an amount of the at least one chemical composition into the tank of the toilet based at least in part on the parameter;  a dosing device configured to be inserted inside the tank of the toilet, the dosing device comprising:  at least one cavity containing the at least one chemical composition, a dispensing mechanism coupled with the at least one cavity, the dispensing mechanism being configured to receive the at least one activation signal from the non-transitory control unit and to dispense the amount of the at least one chemical composition into the tank of the toilet upon reception of the at least one activation signal.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754